Case 2:20-cv-00382-LEW Document 28 Filed 09/01/21 Page 1 of 4                    PageID #: 113




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MAINE



  SIERRA CLUB,

                        Plaintiff,

                 v.                                   Case No. 2:20-cv-000382-LEW

  U.S. DEPARTMENT OF ENERGY,


                        Defendant.



                            SECOND JOINT STATUS REPORT

       Pursuant to the Court’s Order dated February 26, 2021 (ECF No. 23), Plaintiff Sierra

Club (“Plaintiff” or “Sierra Club”) and Defendant U.S. Department of Energy (“Defendant” or

“DOE,” and together with Plaintiff, the “Parties”) hereby submit the Second Joint Status Report

in the above-captioned matter:

       1.     On February 26, 2021, the Court entered an Order (ECF No. 23) granting the

Parties’ Stipulation and Joint Motion for Entry of Agreed Order Setting Production Schedule

(ECF No. 22). In part, the Parties’ Stipulation and Joint Motion for Entry of Agreed Order

Setting Production Schedule (ECF No. 22) set forth that Defendant would review Plaintiff’s

three FOIA requests in reverse chronologic order, beginning with the February 2021 Request;

that the first production date for records responsive to the February 2021 Request would be on or

before April 15, 2021, with all subsequent productions due on or before the 15th day of each

month; and that Defendant would produce a minimum of 350 responsive pages per month on a

rolling basis until production for all three FOIA requests has been completed. The Parties

submitted the First Joint Status Report on June 1, 2021 (ECF No. 24.)
Case 2:20-cv-00382-LEW Document 28 Filed 09/01/21 Page 2 of 4                     PageID #: 114




       2.      Since June 1, 2021, Defendant has continued to review and produce responsive

records on a rolling basis as follows:

               a. June 15, 2021 - Defendant produced a third partial response to Sierra Club’s

                   February 2021 FOIA Request, which consisted of 373 pages.

               b. July 15, 2021 – Defendant produced a fourth partial response to Sierra Club’s

                   February 2021 FOIA Request, which consisted of 414 pages.

               c. August 13, 2021 – Defendant produced a fifth partial response to Sierra

                   Club’s February 2021 FOIA Request, which consisted of 365 pages.



DATED: September 1, 2021                    Respectfully submitted:

                                            SIERRA CLUB


                                            /s/ Catherine Johnson (with permission)
                                            Catherine Barton Johnson
                                            P.O. Box. 551
                                            Alana, ME 04535
                                            (207) 586-5706
                                            cjohnson@tidewater.net


                                            /s/ Kevin Cassidy (with permission)
                                            Kevin Cassidy
                                            (pro hac vice)
                                            Earthrise Law Center
                                            P.O. Box 445
                                            Norwell, MA 02061
                                            (781) 659-1696
                                            cassidy@lclark.edu

                                            Attorneys for Plaintiff


                                            DONALD E. CLARK
                                            Acting United States Attorney




                                               2
Case 2:20-cv-00382-LEW Document 28 Filed 09/01/21 Page 3 of 4       PageID #: 115




                                  /s/ James Concannon
                                  James D. Concannon
                                  Assistant United State Attorney
                                  U.S. Attorney’s Office
                                  100 Middle Street Plaza, East Tower
                                  Portland, ME 04101
                                  (207) 771-3246
                                  James.Concannon@usdoj.gov

                                  /s/ Katelyn Saner
                                  Katelyn E. Saner
                                  Assistant United State Attorney
                                  U.S. Attorney’s Office
                                  100 Middle Street Plaza, East Tower
                                  Portland, ME 04101
                                  (207) 771-3246
                                  Katelyn.Saner@usdoj.gov

                                  Attorneys for Defendant




                                     3
Case 2:20-cv-00382-LEW Document 28 Filed 09/01/21 Page 4 of 4                    PageID #: 116




                                CERTIFICATE OF SERVICE

     I hereby certify that on September 1, 2021, I electronically filed the foregoing using the
CM/ECF system, which will send electronic notifications of such filing(s) to the following:


                                                           /s/ Katelyn Saner
                                                           Katelyn E. Saner

              Catherine Barton Johnson
              P.O. Box. 551
              Alana, ME 04535
              (207) 586-5706
              cjohnson@tidewater.net

              Kevin Cassidy
              Earthrise Law Center of Lewis & Clark School
              P.O. Box 445
              Norwell, MA 02061
              cassidy@lclark.edu

              James D. Concannon
              Assistant United State Attorney
              U.S. Attorney’s Office
              100 Middle Street Plaza, East Tower
              Portland, ME 04101
              James.Concannon@usdoj.gov




                                                4
